Title: From John Adams to François Adriaan Van der Kemp, 22 February 1799
From: Adams, John
To: Van der Kemp, François Adriaan



Sir
Philadelphia Feb 22d. 1799

I have just received your favor of the 20th of Jan. & am sensibly touched with the remembrance of our learned & ingenious friend whom I saw at the red Lyon in Leyden I thank you for his poems.
Whether you will find purchasers for the edition of his juvenile poems you meditate I cannot say. My Countrymen I fear do not sufficiently attend to Greek & Latin after they leave College, perhaps not there
I am with esteem &c

J Adams